DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed March 6, 2021.  Applicant’s amendment amended claims 1, 3, 16-18; canceled claims 20 and 20; and added new claims 21 and 22.  Currently Claims 1, 3-19, 21 and 22 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to Applicant’s amendment to the Title.
	The 35 U.S.C. 101 rejection of claims 1 and 3-19 in the previous office action is maintained.
	The 35 U.S.C. 102 rejection of claims 1, 7-10, 16 and 20 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.


Response to Arguments
Applicant’s arguments, see Page 14, filed March 6, 2021, with respect to Hightower et al. have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection has been withdrawn. 

Applicant's arguments filed March 6, 2021 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to one of the enumerated groupings of abstract ideas (e.g. sales activities; invention directed to a system which is able to generate visualization of sales by performing market share analysis; Remarks:  Last Paragraph, Page 16); the claims are similar to subject matter eligibility example 37 (Remarks:  Last Paragraph, Page 17); the claims are similar to subject matter eligibility example 42 (Remarks:  Paragraph 1, Page 18) and the claims integrate the abstract idea into a practical application (similar to Core Wireless; Remarks:  Page 19).

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
The claims are directed to a well-known business practice – visualizing (i.e. graphing/charting) data – in this case data related to market share analysis.  While the claims may represent an improvement to the business process of graphing data related to market share analysis they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic electronic display (Claim 16), user device comprising an electronic display (Claims 1, 21, 22) and storage device comprising software instructions (Claims 1, 21, 22).  These generic computer hardware merely performs generic computer functions of receiving, processing and displaying data and represent a purely conventional implementation of applicant’s market share graphing (visualization) in the general field of business 
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 


In Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), the claimed invention involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state. The claims to computing devices were held patent eligible because the court concluded that they are directed to an improved user interface for electronic devices, not to the abstract idea of an index. In particular, the claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices. 
In sharp contrast to the very detailed and specific manner in which the invention of Core Wireless was purposely designed in order to improve the underlying technology the instant application merely generates graphical representations (e.g. graphs) of data, nothing in the invention as claimed OR disclosed even remotely is directed to improving the claimed user/personal device having an electronic display.  That newly presented claim 22 receives input data via a number of mobile devices associated with sales associates in nothing more that data input from a generic computing device and does not recite an improve user interface specific to the mobile device as is the subject of the Core Wireless patent.  The instant application is nothing like the Core Wireless decision, other than maybe both reciting a user interface, and therefore is not patent eligible under 35 U.S.C. 101.

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are similar to Subject Matter Eligibility Example 42 (GUI optimized for mobile devices) the examiner respectfully disagrees.

In sharp contrast the instant application does not recite a network of any kind, does not consolidate data from multiple data sources, does not provide remote access over a network to users nor do the claims standardize/normalize data of any kind.  Accordingly the instant application is not patent eligible under 35 U.S.C. 101.

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are similar to Subject Matter Eligibility Example 37 (relation of icons on a graphical user interface) the examiner respectfully disagrees.
Example 37 is directed to rearranging program icons on a graphical user interface wherein the most frequently used icon are automatically positioned closets to the start icon of the computer system.  More specifically the claimed computer automatically tracked the number of times each icon was selected or how much memory has been allocated to the individual processes associated with each program icon.
In sharp contrast, the instant application merely displays data, albeit market share data, on a user interface.  The displayed data (e.g. a specific graph, chart or other graphical representation of data) in no way improves the user interface, the electronic display or the underlying device as argued.  The graphical representation of data displayed on an electronic display of a device is simply data output on a screen, a conventional, well-known and extremely common (if not inherent) use of a user interface.


In response to Applicant’s argument that the claims are not directed to one of the enumerated groupings of abstract ideas, the examiner respectfully disagrees.
More specifically Applicant argues that the claims are directed to directed to a system which is able to generate visualization of sales by performing market share analysis (Remarks:  Last Paragraph, Page 16) and such data visualizations are not directed to sales activities per se.  The examiner respectfully disagrees.
The Federal Circuit has explained that “the ‘directed to’ inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether ‘their character as a whole is directed to excluded subject matter.’” Enfish, LLCv. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015)). It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an “abstract idea” for which computers are invoked merely as a tool. See id. at 1335-36. Here, it clear from the Specification (including the claim language) that claim 1 focuses on an abstract idea and not on any improvement to technology or a technical field.  Applicant’s amendment to the Title also makes clear, as is described in the background of the invention, the invention is directed to a GRPAHICAL USER INTERFACE FOR VISUALIZING MARKET SHARE ANALYSIS.
The claims are therefore directed to the abstract idea of providing a graphical representation of data.  This is a method of organizing human activity, specifically providing a graphical representation of market share analysis result data to a human user who then utilizes/analyzes/reviews/views the data and may or may not perform an action based on the data outside of the recited computer system.  The generated data visualization is market share analysis data, i.e. data related to the sales activities of the .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-19, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 16, 21 and 22, the claims are directed to the abstract idea of generating graphical representations of data (as argued “generate visualization of sales by performing market share analysis”. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, data visualization (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed generating graphical representations (bar charts) for a market share analysis of categories of sales revenue potential and revenue, wherein data visualization and data analysis are a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receive”, “retrieve” (Claim 16), “query”, “categorize”, and “generate” recite functions of the data display (charting/graphing/representation/visualization) are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of providing one or more databases comprising sales revenue potential and forecasted sales revenue, categorize the received sales revenue potential, and generating a graphical representation all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of 
The claims do not integrate the abstract idea into a practical application.  The generic electronic display (Claim 16), user device comprising an electronic display (Claims 1, 21, 22) and storage device comprising software instructions (Claims 1, 21, 22) are recited at a high level of generality merely performs generic computer functions of receiving, processing and displaying data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to 
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving step that was considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-15 and 17-19, the claims are directed to the abstract idea of business analytics and merely further limit the abstract idea claimed in independent claims 1, 16 and 20.  
Claims 2-6 and 17 further limits the abstract idea by limiting the type of market share analysis to one of business line, competitor or industry (a more detailed abstract idea remains an abstract 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a device, processor, storage device and display at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.

Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. device, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware (e.g. “general purpose computing platform”, Specification: Line 3, Page 21).   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623